IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

HO YEAON SEO,                         NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D12-3179

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed June 17, 2016.

An appeal from the Circuit Court for Leon County.
Charles W. Dodson, Judge.

Michael Ufferman of Michael Ufferman Law Firm, P.A., Tallahassee, for
Appellant/Cross-Appellee.

Pamela Jo Bondi, Attorney General; Donna A. Gerace and Justin D. Chapman,
Assistant Attorneys General, Tallahassee, for Appellee/Cross-Appellant.



           ON REMAND FROM THE FLORIDA SUPREME COURT


PER CURIAM.

      We previously affirmed Appellant’s convictions for unlawful use of

computer service in violation of section 847.0135(3)(a), Florida Statutes, and

traveling to meet a minor in violation of section 847.0135(4)(a). Seo v. State, 143
So. 3d 1189 (Fla. 1st DCA 2014). Thereafter, the Florida Supreme Court quashed

our decision and remanded for reconsideration in light of State v. Shelley, 176 So.
3d 914 (Fla. 2015), which held that double jeopardy principles prohibit separate

convictions for solicitation under section 847.0135(3)(b) and traveling to meet a

minor after solicitation pursuant to section 847.0135(4)(b) if the charges are based

on the same conduct.

      After the remand, we ordered the State to show cause why Appellant’s

conviction and sentence for the lesser included offense should not be vacated based

on Shelley. The State filed a response stating that, “[p]ursuant to Shelley and the

specific facts of this case, the State does not oppose this Court vacating

Appellant’s conviction and sentence for unlawful use of a computer service to

solicit a minor.” Accordingly, we remand for the trial court to vacate Appellant’s

conviction and sentence for the lesser included offense of using a computer online

service to solicit a minor. In all other respects, we affirm for the reasons stated in

our original opinion.

      AFFIRMED in part; REVERSED in part; REMANDED with instructions.

WETHERELL, JAY, and WINSOR, JJ., CONCUR.




                                          2